Citation Nr: 1202235	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected anxiety disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1970.

The issue on appeal was before the Board in December 2007 and July 2010.  The Veteran appealed the Board's December 2007 and July 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By the first Order dated 
July 18, 2008, the Court remanded this matter to the Board for compliance with the instructions included in the November 2008 Joint Motion for Remand.  In light of the Joint Remand upon which the Court Order was based, the Board has described the issues as shown on the first page of this remand.  By the second Order dated April 27, 2011, the Court vacated the Board's July 2010 denial for an increased rating and remanded this matter to the Board for compliance with the instructions included in the April 2011 Joint Motion for Remand.

A review of the record shows that the RO has complied with all remand instructions by providing an updated VA examination, issuing a supplemental statement of the case and referring the Veteran's TDIU claim to the Director of Compensation and Pension.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety disorder is not productive of more than occupational and social impairment, with reduced reliability and productivity. 

2.  The Veteran's service-connected anxiety disorder does not preclude substantially gainful employment consistent with his education and work history. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9400 (2011). 

2.  The criteria of entitlement to a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in August 2003.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

The RO provided the appellant with additional notice in March 2006 and May 2009, subsequent to the January 2005 adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the March 2006 and May 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2006 and November 2006 (following the provision of notice in March 2006) supplemental statements of the case and an April 2010 supplemental statement of the case (following the provision of notice in March 2006 and May 2009). 

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in August 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

VA has obtained private and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in December 2004, August 2006, and March 2009; obtained a March 2010 addendum for the TDIU claim; afforded the Veteran the opportunity to give testimony before the DRO in November 2005; and referred the Veteran's TDIU claim to the Director of Compensation and Pension.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected anxiety disorder warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

The Veteran's service-connected anxiety disorder has been rated by the RO under the provisions of Diagnostic Code 9400.  Under this regulatory provision, a rating of 50 percent is warranted for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436   (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

On VA examination in March 2009, the VA examiner stated that the Veteran's symptoms reflected significant occupation and social impairment.  The Board notes that the current 50 percent rating already contemplates significant occupational and social impairment.  On VA examination in March 2009, the Veteran reported frequent panic attacks that occurred once or twice daily and 4 to 5 times per week; mildly impaired attention and concentration skills; and impaired short-term memory skills.  It was noted that his remote memory appeared fair.  The VA examiner observed that the Veteran's abstract reasoning was good and that the Veteran's social judgment appeared to be intact.  VA medical records from September 2004 and April 2005 collectively show disturbances of motivation and mood with the Veteran reporting little motivation and decreased energy.  During the March 2009 VA examination, the Veteran revealed that he became argumentative when he was around others and preferred to be left by himself.  Overall, the evidence demonstrates that the Veteran has symptoms that cause occupational and social impairment with reduced reliability and productivity, which is reflected in a 50 percent rating.  

Although there is evidence of obsessional rituals collectively noted in the December 2004 and August 2006 VA examinations (specifically, his compulsive checking of doors, stove, and lights), the Veteran's overall symptoms are not consistent with those set forth under Code 9400 for the next higher rating of 70 percent.  While there was occupational and social impairment, there were few deficiencies in areas such as work, family relations, judgment, thinking and mood.  As will be seen below, the Veteran had a relationship with his uncle, he would dine out and played dominoes with his wife, and he had clients for whom he did lawn work and performed carpentry.  He was able to participate in group therapy, and had good relations with his children and grandchildren.  There are also no issues with his interactions with medical personnel.  The Board acknowledges that a March 2009 VA examination report shows that he found himself being argumentative and preferred to be left alone.  Nevertheless, the aforementioned report shows that social judgment appeared to be intact.  The Board notes that the fact he wanted to be left alone showed that he was able to exercise good judgment on how to cope with his augmentative nature.  

The Board now turns to consideration of the types of symptoms referenced in the rating criteria.  Although documented in a December 2004 VA examination and in the Veteran's testimony at his November 2005 DRO hearing that he has had thoughts of suicide (a symptom listed under the criteria for the next higher rating of 70 percent), it was noted by the December 2004 VA examiner that the Veteran denied any intent, plan or history of attempt.  In addition, various VA treatment records from January 2005 to June 2006 show that the Veteran had consistently denied suicidal ideation.  In the most recent VA examination in March 2009, the Veteran did admit at times that he felt worthless and like he did not want to live.  However, he denied suicidal ideation.  While the Veteran reported difficulty getting along with others, the Board notes that there was no inability to establish and maintain effective relationships. 

Further, the Veteran's speech has not been described as intermittently illogical, obscure, or irrelevant.  At the March 2009 VA examination, the VA examiner described his speech as grossly within limits, but with a dramatic or histrionic quality to his presentation. 

At this point, the Board notes the assertion in the April 2011 Joint Motion that the Veteran reported panic attacks up to 30 to 35 times a week.  To the extent that the Veteran may have actually claimed this number of panic attacks, the Board does not find such assertion to be credible when viewed in the context of the overall record.  It is true that the Veteran has reported that he suffers panic attacks which leave him feeling drained and unable to perform for long periods of time after the attacks.  However, he has consistently reported to medical personnel that he suffers such attacks once or twice daily up to 4 to 5 times per week.  Any actual assertion by the Veteran that he suffers such attacks 30 to 35 times per week strikes the Board as embellishment.  In this regard, the Board notes that medical personnel have referred to his histrionic personality suggesting the possibility that some of the Veteran's self-reporting of symptoms may be exaggerated.  As such, his credibility is somewhat diminished.  

It should also be kept in mind that a VA psychologist indicated in a Mary 2010 examination report addendum that when considering the Veteran's occupational impairment that factors beyond the service-connected anxiety disorder are involved.  The examiner opined that the Veteran's histrionic personality and felony history also impact his employability and that there is a less than 50 percent probability that the service-connected anxiety disorder is independently sufficient to cause unemployability.  The Board views this opinion as competent evidence to the effect that not all occupational impairment can be attributed to the service-connected disability at issue.  

At any rate, the panic attacks which the Veteran may actually suffer are not persuasively shown to result in near-continuous panic so as to affect his ability to function independently, appropriately and effectively.  The Veteran reported at the March 2009 VA examination that he either stays put in the house, or at other times, he would go out for a drive or for a walk.  Whenever he felt that way at work, he isolated himself from others by doing yard work or carpentry work.  Overall, the aforementioned coping mechanisms show that he dealt with his panic attacks independently, appropriately and effectively by himself, away from others, and by channeling that energy into his work. 
 
Further, the Veteran testified at the November 2005 DRO hearing that he was able to work, drive himself to a park to spend time alone, and go to a restaurant to spend time with his wife.  At the March 2009 VA examination, the Veteran reported earning money mowing lawns and performing carpentry.  Moreover, the examiner noted that the Veteran exhibited mostly appropriate behavior. 

Furthermore, at the March 2009 VA examination, the Veteran reported compensating by working in an isolated manner-yard work and carpentry.  There is also no showing of spatial disorientation.  The Veteran was oriented in all spheres.  Although the Veteran has reported being irritated by others, the record does not show continuing problems with impaired impulse control.  Here, there was no evidence of unprovoked irritability with periods of violence.  A March 2009 VA examination shows that he had gotten into an altercation on the job, and it appears to have been provoked those who displayed "bad attitudes."  Additionally, the result of his irritations of others has resulted in only one altercation on the job.    

There is also no evidence of neglect of personal appearance and hygiene.  A May 2005 VA medical record shows that the Veteran was casually dressed and that his appearance was a bit disheveled.  Nevertheless, December 2004, August 2006 and March 2009 VA examinations show a description of the Veteran as casually dressed; and a June 2005 VA medical record shows that he was well-groomed. 

With regard to social relationships, during his VA examination in December 2004, the Veteran stated that he did not make friends easily and found relationships stressful because he felt irritated and inadequate when others tried to converse with him and expected him to be a certain way.  VA medical records show that in April 2005, the Veteran reported that he kept to himself socially and did not feel like being around anyone.  However, since then, VA treatment records from October 2005 to October 2006 show that the Veteran had been engaged in group therapy.  Further, in a November 2005 DRO hearing, the Veteran revealed that he preferred being around his uncle with whom he had a close relationship.  And as noted in the March 2009 VA examination report, the Veteran had been married to his wife of almost 40 years.  He stated that he was in good terms with both his children and grandchildren, but did not see them often.  He stated that he played dominoes with his wife, but had no friends and did not engage in any social activities. 

Although the evidence shows that the Veteran's anxiety has resulted in difficulty with social relationships, specifically with those other than family members, it has not resulted in an actual inability to establish and maintain effective relationships as contemplated for a 70 percent rating.  Here, the Veteran appeared to get along with his family and (to a limited extent) with some individuals outside the family. 

In keeping with the directives of the April 2011 Joint Motion, the Board now turns to consideration of the GAF scores reported by VA examiners.  As previously noted, GAF scores are intended to reflect the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  The Board is not aware of any legal authority for the proposition that a GAF score is by itself determinative of a particular VA disability evaluation.  The Board believes that the GAF's scores must be considered together with other evidence of record relevant to the degree of impairment.  

A review of the Veteran's VA examination shows that the Veteran's initial GAF score was 53, which is indicative of moderate symptoms that are inconsistent with a disability rating in excess of 50 percent.  His GAF score in August 2006 and March 2009, however, was 45, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Nevertheless, the totality of the other relevant evidence is against a finding that the service-connected anxiety disability results in the occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent evaluation.  As discussed above, it appears that the Veteran is able to get along with family members and there is evidence that the Veteran is able to actively participant in his group therapy sessions.  Also, it appears to the Board that the Veteran had been cooperative with medical personnel and VA examiners.  Moreover, he had been married to his wife for about 4 decades and spent time with her eating out and playing dominoes.  There is some evidence that he attends church on a weekly basis.  Further, the Veteran consistently denied suicidal ideation.  To the extent that it may be alleged that certain of the Veteran's routines border on obsessional rituals, there is no persuasive evidence that they interfere with routine activities.  There is no spatial disorientation or neglect of personal appearance.  The record does show some difficulty in adapting to stressful circumstances, especially work, but the overall disability picture attributable to the service-connected anxiety disorder dos not more nearly approximate the criteria for a 70 percent rating. 

The Joint Motion also directs discussion of whether the Veteran's jobs working for his uncle, mowing lawns and doing carpentry constituted marginal or substantially gainful employment.  Discussion of this aspect of the appeal is hereinafter set forth in the analysis of the total disability rating issue. 

Based on the overall evidentiary record, the Board must conclude that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent at any time from the effective date of service connection; that is, July 28, 2003.  At no time is there persuasive evidence that the criteria for a higher rating are more nearly approximated, and staged ratings are therefore not warranted.  Fenderson. 

The Board's findings should not be viewed as implying that the Veteran's anxiety impairment is not significant.  This disability has clearly detrimentally impacted his social and occupational capabilities.  However, the Board believes that the currently assigned 50 percent rating accurately reflects the degree of impairment.  Should the degree of impairment increase in the future, the Veteran may file a claim for an increased rating. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) ). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for anxiety disorder, rated 50 percent disabling.  This is his only service-connected disability.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) have not been met.  However, the Board must still consider whether the Veteran is unemployable by reason of his service-connected disability.  See 38 C.F.R. § 4.16(b).  

A December 2004 VA examination reveals that the Veteran graduated from high school and completed approximately two years of college.

The July 2008 Joint Motion for Remand cited to an August 2006 VA examination report in which the Veteran shared that he and his wife were "broke" most of the time due to his inability to maintain regular employment.  The VA examiner described the Veteran's lifestyle as "solitary" and noted that the Veteran had no friends and worked part time for his uncle in a low pressure atmosphere isolating himself from other customers.  The Veteran intimated that he felt depressed about his ongoing problems with anxiety, employment difficulties and recent family losses.  The VA examiner indicated that the Veteran's difficulties with anxiety, depression, and problems with concentration and panic attacks continued to cause significant social and occupational impairment.  It was noted in the July 2008 Joint Remand that the foregoing reasonably raises the possibility that the Veteran has been unable to maintain regular employment, that he has only worked part-time in a protected environment for a family member and that his anxiety disorder residuals cause significant occupational impairment. 

When the Veteran was afforded a VA examination in March 2009, he reported working in a manufacturing plant for several years and later sold insurance.  The Veteran said he had difficulty selling insurance because flashing lights and being "around lots of people" increased his anxiety.  He later got a job working for the Dallas Independent School district, which was a night time job.  He said that he sometimes would have symptoms of anxiety and believed that he could not stay in the building.  He would either go outside, leave the job, or go for a ride.  He was let go from his job after being caught by his supervisor.  After serving time in prison, he worked at his uncle's upholstery business.  He left the job a couple of years ago because he could not be around so many people.  When he became involved in an altercation, he left the upholstery business.  Now, the Veteran works approximately three hours per day or twenty hours per week mowing lawns and/or doing carpentry.  He stated that the actual amount that he worked depended on the way he felt.  He stated that he had been able to make $13,000 per year over the last one to two years.  The Veteran asserted that his psychiatric symptoms significantly prohibited him from maintaining substantially gainful occupation.  He believed that he is relegated to working for himself because of the problem he has when working closely with others.
   
The Board acknowledges that 38 C.F.R. § 4.16 provides that marginal employment is found when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  Here, the Veteran earned $13,000, which exceeds the poverty threshold for one person.  

However, the Board acknowledges that the Veteran was once employed in a arguably protected environment-his uncle's family business, and that 38 C.F.R. § 4.16 contemplates that marginal employment may be shown even if actual income is above the poverty threshold if employment is in a protected environment.  However, the Board believes consideration must be given to the March 2011 VA psychologist's addendum which is competent evidence that it is less likely than not that the Veteran's service connected generalized anxiety disorder is independently sufficient to cause unemployability.  He noted that while the Veteran's work history is admittedly weak, there are other factors that appear to be involved in the Veteran's current unemployment beyond generalized anxiety disorder.  He reported that these factors include the Veteran's histrionic personality features and his felony history, which very likely limits his chances of being hired for employment.  The VA examiner again concluded that it is less than 50 percent probability that the Veteran's service-connected generalized anxiety disorder is independently sufficient to cause unemployment.  Based on this medical opinion, the Board declines to find that a finding of unemployability due to service-connected disability is warranted under the protected environment workplace provisions of 38 C.F.R. § 4.16.  It is not shown that any protected environment workplace is necessary solely due to the service-connected disability. 

In a September 2010 administrative review, the Director of Compensation and Pension Service (Director) noted that a review of the medical evidence dated 1991 to 2010 shows anxiety disorder.  He further noted that the evidence does not show any hospitalizations or emergency room treatment visits related to the Veteran's psychiatric illness.  He took medication and attended group counseling.  The Veteran had been employed on part time basis for several years since 2002, primarily working for his uncle at an upholstery shop.  

The Director also noted that the March 2009 VA examination report shows that the Veteran experienced panic attacks four to five times weekly.  There was no suicidal or homicidal ideation noted.  The Veteran was oriented to all spheres; however, some impairment of his short-term memory, attention and concentration was noted.  The Veteran reported working in lawn care and carpentry for about three hours daily, for an average of 20 hours per week.  The Veteran stated that this type of work allowed him to work in isolated settings.

The Director then cited to the March 2010 addendum and noticed that the VA examiner did not state that the Veteran could not work in any type of position due to his anxiety disorder. 

The Director also noticed that several VA examinations and outpatient treatment notes dated 1991 to 2010 revealed a long history of moderate symptoms of anxiety disorder.  He further noted that the Veteran had been married to the same woman for several decades, and the Veteran described her as tolerant and loving.  The Director noted that the Veteran had little interaction with those outside of his family.  The Director further noted that the Veteran was incarcerated from 1993 to 2002.  It was additionally noted that the Veteran stated he had been unable to work on a full time basis since 2002, when he was released from prison.

The Director found that the objective evidence demonstrates longstanding difficulties with anxiety disorders.  Findings on the most recent medical examinations, he said, did not demonstrate the Veteran's service-connected condition alone prevents him from engaging in all types of work-related activities.  The Director found that the evidence does not show than an evaluation in excess of the current 50 percent is warranted, and that TDIU on an extraschedular basis is not warranted.   

The Board has also considered the statements of the Veteran, and the Board does not doubt that the Veteran's overall medical condition results in significant impairment.  Even with reports of panic attacks that occurred up to four to five times per week that left him drained and unable to perform for long periods of time, the Veteran was able to do yard work and carpentry work for his clients.  Moreover, despite the Veteran's report of the impact of his panic attacks, the Director found that the Veteran's service-connected anxiety disorder is not of sufficient severity to produce unemployability.  

Overall, the Board finds that the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.  Although the Veteran's service-connected disability does place some restrictions on the types of employment he may be capable of-those that require frequent interaction with others-they do not preclude all forms of substantially gainful employment as the Veteran has shown that he can engage self-employed work in lawn care and carpentry.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disability alone precludes gainful employment. 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


